Citation Nr: 0731862	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
tinnitus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to October 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to separate 10 percent disability ratings for service-
connected tinnitus disability.  A notice of disagreement was 
filed in December 2003, a statement of the case was issued in 
November 2004, and a substantive appeal was received in 
January 2005.



FINDING OF FACT

The current single 10 percent evaluation assigned to tinnitus 
disability is the maximum evaluation under VA rating 
criteria. 


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent disability ratings for the veteran's tinnitus 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus disability.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  No useful purpose would be served by scheduling an 
examination since regardless of examination findings, there 
is no basis under law for separate 10 percent ratings for the 
veteran's tinnitus disability.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


